Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art in the record fails to disclose, teach or suggest the invention as specified in claims 1, 5, 7 and 11 respectively. Hicks discloses a method for encoding data in audio. However, Hicks does not teach or suggest generating a sequences of time deltas at least partially based on a set of data to be encoded, at least some of the time deltas being less than a threshold at which a human naturally detects an echo, generating from a first audio channel, a second audio channel that is at least partially temporally shifted related to the first audio channel using the sequences of time deltas, and playing back the first audio channel and the second audio channel simultaneously via at least one audio transducer. Hickes also does not teach or suggests decoding data in audio by registering a composite audio channel via at least one microphone, processing the registered composite audio channel to identify a first audio channel and a second audio channel that is at least partially temporally shifted related to the first audio channel, determining a sequence of time deltas by which the second audio channel is at least partially shifted temporally relative to the first audio channel, and decoding a set of data at least partially from the sequences of time deltas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654